PORT OF CALL ONLINE INC. 40 Warren Street, Floor 3 Charlestown, MA 02129 July 17, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet,Washington, D.C. 20549 Attn: Celeste M. Murphy Re: Port of Call Online Inc. Amendment No. 2 to Registration Statement on Form S-1 File No. 333-188575 We are in receipt of your comment letter of July 11, 2013 and have filed an amendment to the S-1. Please find below responses to your comments in the same order they were presented in your letter. General 1.The Company has made the requested changes Yours truly, /s/ Joseph C. Shea, III Joseph C. Shea, III CEO
